AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I   LI
                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                       v.                                      (For Offenses Committed On or After November 1, 1987)



                  Arjenis Joel Amador-Banegas                                  Case Number: 3:19-mj-23799

                                                                                           O
                                                                               Thomas          "'
                                                                               Defendant's ~ttorney
                                                                                                        FILED
REGISTRATION NO. 89087298
THE DEFENDANT:
                                                                                                         SEP 16 2019
 iZI pleaded guilty to count(s) ----"------------+---U.t><.tl.,...LLlL..l.llia'--'--"-lli.L-"c"'~"-=-1--
                                    1 of Complaint                             -· -~,, ,, " "'"TRICT COURT
 •    was found guilty to count( s)                                         SOUT HERN DISTRICT OF CALIFORNIA

       after a plea of not guilty .                                                         -         ~en•1TV



     . Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                            Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

 •    The defendant has been found not guilty on count( s)
                                                                         -------------------
 •    Count(s)
                   ------------------
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               A      TIME SERVED                        •    _ _ _ _ _ _ _ _ _ _ days

 lZI Assessment: $10 WAIVED lZI Fine: WAIVED
 lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, September 16, 2019
                                                                             Date of Imposition of Sentence


    ' d
Rece1ve
                  , / iU/
                 j/    ,11111.11
                 ! • A>,.
               DUSM
                              I /
                                        cti
                                  // ,; .
                                 c-(,/ .. /
                                              ' ,;
                                              -"-

                                                                             llliLtOLOCK
                                                                             UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                       3:19-mj-23799
